IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : NO. 279
                                         :
REAPPOINTMENTS TO THE                    : APPELLATE PROCEDURAL RULES
APPELLATE COURT PROCEDURAL               : DOCKET
RULES COMMITTEE                          :


                                      ORDER

PER CURIAM
         AND NOW, this 12th day of March, 2019, the following are reappointed as

members of the Appellate Court Procedural Rules Committee for a term of three years,

commencing June 30, 2019.


                    The Honorable Mary Jane Bowes
                    Allegheny County

                    The Honorable Dale M. Fouse
                    Beaver County

                    The Honorable Patricia A. McCullough
                    Allegheny County